DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wike (US 5,443,880). 
Regarding claim 1, Wike teaches a towel (12, Fig. 1, col. 2, lines 40-60), comprising: 
- a towel (12) formed of an absorbent material of a first thickness (col. 2, lines 40-60, cloth material is an absorbent material, the towel 12 is of some thickness/first thickness, also see Fig. 2), the towel having a rectangular shape (see Fig. 1);
- a pocket (col. 2, lines 49-50, the article-receiving chamber/pocket) formed at said at least at one corner of the towel (see Fig. 1), said pocket having an opening, the opening exposing an interior space inside the pocket (col. 2, lines 49-50, Fig.1), and 
 - the opening having a closure mechanism (22) extending across the opening (col. 2, lines 50-59, Fig. 1), the closure mechanism being opened in order to allow items to be placed into the interior space, and the closure mechanism being closed to maintain the items, once placed, in the interior space (col. 2, lines 50-59, Fig. 1), 
- the pocket formed of a material (textile 16) having a second thickness that is thinner than the first thickness (see Fig. 2, textile 16 is thinner than cloth layer 12); and the pocket attached to an area of the towel spaced from edges of the towel (Fig. 1), meeting the claimed limitations. . 

    PNG
    media_image1.png
    527
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    667
    media_image2.png
    Greyscale

Regarding claim 2, in Wike, the pocket is separable from the towel (12) at areas of the corner other than at the opening (22) (Fig. 1, the pocket is also separable from the towel at the areas near 20, in addition to at the opening 22, meeting the claimed limitation)
Regarding claim 3, Wike teaches the closure is Velcro (col. 2, lines 55). 
Regarding claim 4, Wike teaches as in one of its embodiments that the pocket (76) is attached to the towel along the line adjacent the opening of the pocket (see Fig. 6, col. 3, lines 1-6), and is separable from the towel between the line adjacent the opening of the pocket and the corner itself (see Fig. 6, the configuration and location of the pocket 76 is considered as meeting the claimed limitations).

    PNG
    media_image3.png
    700
    424
    media_image3.png
    Greyscale

Regarding claim 5, Wike teaches there are at least two pockets on the towel (see Fig. 7, the towel includes four pockets).
Regarding claim 7, Wike teaches a towel (12, Fig. 1, col. 2, lines 40-60), comprising: 
- a towel formed of an absorbent material
 - a pocket (col. 2, lines 49-50, the article-receiving chamber/pocket), formed at said at least one corner, said pocket having an opening (Fig 1), the opening exposing an interior space inside the pocket (col. 2, lines 49-50, Fig.1), and 
- the opening having a closure mechanism (22) extending across the opening (col. 2, lines 50-59, Fig. 1), the closure mechanism being opened in order to allow items to be placed into the interior space, and the closure mechanism being closed to maintain the items, once placed, in the interior space inside the pocket (col. 2, lines 50-59, Fig. 1), 
- the pocket formed of a material which is thinner than the absorbent material of the towel; and the pocket attached to an area (stitch area 18) of the towel adjacent the opening to the pocket (see Fig. 1), meeting the claimed limitations, and 
- being separable from the towel at areas of the corner other than at the opening (22) (Fig. 1, the pocket is separable from the towel at the areas near 20, in addition to at the opening 22, meeting the claimed limitation).  

    PNG
    media_image1.png
    527
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    667
    media_image2.png
    Greyscale

Regarding claim 8, 
Regarding claim 9, Wike teaches the closure is Velcro (col. 2, lines 55). 
Regarding claim 10, Wike teaches as in one of its embodiments a towel having the pocket attached at a first location (80) spaced from an edge of the corner, and is not attached to the towel at the corner of the towel (see Fig. 6, the pocket is not at the corner of the towel, but at the middle portion of the towel), meeting the claimed limitations. 

    PNG
    media_image3.png
    700
    424
    media_image3.png
    Greyscale

Regarding claim 11, Wike teaches as in one of its embodiments that the pocket (76) is attached to the towel along the line adjacent the opening of the pocket (see Fig. 6, col. 3, lines 1-6), and is separable from the towel between the line adjacent the opening of the pocket and the corner itself (see Fig. 6, the configuration and location of the pocket 76 is considered as meeting the claimed limitations). 
Regarding claim 12, Wike teaches as in one of its embodiments its towel further comprising a second pocket, attached to a second corner of the towel (see Fig. 7, col. 3, lines 9-14). 
Regarding claim 13, Wike teaches as in one of its embodiments its towel further comprising a third pocket attached to a third corner of the towel and a fourth pocket attached to a fourth corner of the towel (see Fig. 7, col. 3, lines 9-14). 

    PNG
    media_image4.png
    705
    374
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wike as applied to claims 1 and 7 above. 
The limitations of claims 1 and 7 are taught by Wike as discussed above. 
Regarding claims 6 and 16, Wike does not specification teach the thickness of the absorbent material for its towel and the thickness of the material for the pocket as instantly claimed, i.e., the absorbent material of the towel has a thickness of at least 1/16 of an inch, and the material of the pocket has a thickness of no more than 1/32 of an inch.
However, it is note that Wike teaches the material of the pocket is thinner than the absorbent material of the towel (see Fig. 2, pocket material 16 is thinner than the absorbent material of the towel/cloth layer 12). 
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the thickness of the absorbent material of the towel and the thickness of the material for the pocket through routine experimentation in order to achieve the desired properties (weight, softness, etc.) of the towel produced, which would have arrived at a workable thickness that falls within the broad range as instantly claimed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782